Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding claim 1, in line 5 the phrase “worn rock pieces from the ore-bearing rocks, the grinding mill comprising” should be changed to “worn rock pieces from the ore-bearing rocks, 
Regarding claim 1, in lines 25-26 the phrase “from the mill shell chamber into the pulp chamber therefor” should be changed to “from the mill shell chamber into the pulp chamber 
Regarding claims 2-10, the preamble of the claims “a grinding mill” should be changed to “the grinding mill “
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 1, the phrase “for comminution of the ore-bearing rocks to form the grinding balls into worn grinding balls and to produce a mixture including a fluid and worn rock pieces from the ore-bearing rocks” render the claim indefinite because:
It is unclear what is meant by the “ore-bearing rocks”,
it is unclear how the grinding mill “to form the grinding balls into worn grinding balls”;
it is unclear if the grinding mill is using “ore-bearing rocks” to form the grinding balls into worn grinding balls; or 
the grinding mill is using “grinding balls” for comminution of the ore-bearing rocks to produce a mixture including a fluid and worn rock pieces from the ore-bearing rocks;
As best understood, after reviewing the Applicant’s specification, and for the purpose of the examination the Examiner interpreted “for comminution of the ore-bearing rocks to form the grinding balls into worn grinding balls and to produce a mixture including a fluid and worn rock pieces from the ore-bearing rocks” as “for comminution of the ore- rocks to produce a mixture including a fluid and worn rock pieces from the ore- rocks”.
Claims 2-10 are rejected because they depend from claim 1.

Regrading claims 11 and 14, the phrase “for comminution of the rocks to form the grinding balls into worn grinding balls and to produce a mixture including a fluid and worn rock pieces from the rocks” render the claims indefinite because:
it is unclear how the grinding mill “to form the grinding balls into worn grinding balls”;
it is unclear if the grinding mill is using “rocks” to form the grinding balls into worn grinding balls”; or 
the grinding mill is using “grinding balls” for comminution of the rocks to produce a mixture including a fluid and worn rock pieces from the rocks;
As best understood, after reviewing the Applicant’s specification, and for the purpose of the examination the Examiner interpreted “for comminution of the rocks to form the grinding balls into worn grinding balls and to produce a mixture including a fluid and worn rock pieces from the rocks” as “for comminution of the rocks to produce a mixture including a fluid and worn rock pieces from the rocks”.
Claims 12-13 are rejected because they depend from claim 11.
Claims 15-20 are rejected because they depend from claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mepham (US20110068207A1) in view of non-patent literature Jaime; SAG Discharge grate blockage, cited by the Applicant (IDS and non-patent literature).
As best understood, regarding claim 1, Mepham discloses a grinding mill comprising: 
a shell (figs.3A and 9: (152)) defining a mill shell chamber (figs.3A and 9: the chamber of the shell (152)) therein in which a charge (figs.3A and 9: (151)) including grinding balls and ore-bearing rocks is positioned (paragraphs 0002, 0004 and 0032),  
the shell being rotatable in a predetermined direction about a central axis (figs.3A and 9: (153)) thereof for comminution of the ore-bearing rocks to form the grinding balls into worn grinding balls and to produce a mixture including a fluid and worn rock pieces from the ore-bearing rocks (paragraph 0032), 
the grinding mill comprising: 
a discharge end wall (fig.9: (141)) attached to the shell (fig.9: (152)), the discharge end wall extending between an outer edge (fig.9: (154)) thereof connected to the shell and an inner edge (fig.9: (156)) thereof at least partially defining a central opening (fig.9: (124)) in the discharge end wall; 
a discharge end wall system (figs.9 and 10: (120)), comprising: 
a plurality of discharge grate assemblies (fig.9: (142)), 
a plurality of pulp chambers (figs.3A and 10: (126)) located between the respective discharge grate assemblies (figs.9 and 10: (142)) and the discharge end wall (figs.9 and 10: (141)), for directing the mixture received therein toward the central opening, to exit the grinding mill therethrough; 
each said discharge grate assembly being positioned to screen the mixture flowing from the mill shell chamber (figs.3A and 9: the chamber of the shell (152)) into each said pulp chamber (figs.3A and 10: (126)) respectively as the shell rotates about the central axis (paragraph 0032); 
each said discharge grate assembly (fig.9: (142)) being rotatable with the shell (figs.3A and 9: (152)) about the central axis between a lowered condition, in which the mixture is flowable through at least part of each said discharge grate assembly into the pulp chamber (figs.3A and 10: (126)) adjacent thereto respectively, and a raised condition, in which the discharge grate assembly is positioned above the charge (paragraphs 0032 and 0045); 
each said discharge grate assembly (fig.9: (142)) comprising: 
a body (fig. 9: the body of the grate element (142)) comprising a plurality of apertures (figs.3: (145)) therein, formed to screen the mixture flowing therethrough from the mill shell chamber (figs.3A and 9: the chamber of the shell (152)) into the pulp chamber therefor (paragraphs 0035 and 0045); 
Mepham does not disclose a plurality of elongate apertures; each said aperture extending between respective first and second ends thereof, the first end having a predetermined first end width and the second end of the aperture having a predetermined second end width that is larger than the first end width; each said aperture being defined by aperture walls formed in the body; and the aperture walls comprising first and second end walls that are at least partially rectilinear and partially define the first and second ends respectively, the first and second end walls being formed to impede the worn grinding balls and the worn rock pieces in the mixture from lodging in the aperture.

Jaime teaches balls grinding mill (pages 1-3 and 10-13); comprising:
a grate assembly having a body comprising a plurality of elongate apertures (see Jaime’s figure of page 10 below), each said aperture extending between respective first and second ends (see Jaime’s figure of page 10 below), 
the first end having a predetermined first end width (see Jaime’s figure of page 10 below) and the second end of the aperture having a predetermined second end width that is larger than the first end width (see Jaime’s figure of page 10 below); each said aperture being defined by aperture walls (see Jaime’s figure of page 10 below) formed in the body; and 
the aperture walls comprising first and second end walls that are partially define the first and second ends respectively (see Jaime’s figure of page 10 below), the first and second end walls being formed to impede the worn grinding balls and the worn rock pieces in the mixture from lodging in the aperture (pages 1-3 and 10-13).



    PNG
    media_image1.png
    540
    787
    media_image1.png
    Greyscale















Jaime does not disclose the first and second end walls that are at least partially rectilinear; 
However, the Applicant discloses the first and second end walls can be at least partially rectilinear (Applicant’s specification paragraph 0045; fig.6B: (266) and (268)); or the first and second end walls can be non-rectilinear (Applicant’s specification paragraph 0057; fig.3: (166) and (168));
So, it appears both of the configurations are functioned the same and lead to the same result;
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the first and second end walls of Jaime, including the first and second end walls that are at least partially rectilinear, in  order to allows for the removal of the coarser ball cores before they can plug the narrow side of the opening (Jaime: page 10); since it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Both of the prior arts of Mepham and Jaime are related to balls grinding mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify grate assembly of the apertures of the apparatus of Mepham to have the configuration of the grate assembly as taught by Jaime in order to prevent the plugging of the grates and to extend the life of the grates (Jaime page 12); thereby having a plurality of elongate apertures; each said aperture extending between respective first and second ends thereof , the first end having a predetermined first end width and the second end of the aperture having a predetermined second end width that is larger than the first end width; each said aperture being defined by aperture walls formed in the body; and the aperture walls comprising first and second end walls that are at least partially rectilinear and partially define the first and second ends respectively, the first and second end walls being formed to impede the worn grinding balls and the worn rock pieces in the mixture from lodging in the aperture, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Jaime teaches the aperture walls additionally comprise first and second side walls respectively extending between the first end wall and the second end wall (see Jaime’s figure of page 10 above).
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 2.

Regarding claim 3, Jaime teaches in which the first and second side walls are at least partially rectilinear (see Jaime’s figure of page 10 above).  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 3.

Regarding claim 4, Mepham disclose the mill shell chamber (figs.3A and 9: the chamber of the shell (152)); 
Jaime teaches the body comprises an at least partially planar front side facing the mill shell chamber (see Jaime’s figure of page 11 below, see the locations of the grinding balls with respect to the planar front side, the grinding balls must be inside the mill shell chamber in order for grinding the material; therefore, the planar front side facing the mill shell chamber); and each of the aperture walls defines an aperture wall edge (see Jaime’s figure of page 11 below) thereof at which each said aperture wall intersects the front side of the body (see Jaime’s figure of page 11 below).  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 4.

    PNG
    media_image2.png
    917
    751
    media_image2.png
    Greyscale




















Regarding claim 5, Jaime teaches in which the aperture wall edges (see Jaime’s figure of page 11 above) of each said aperture wall defining the second end engage (see Jaime’s figure of page 11 above) the worn grinding balls and the rock pieces having diameters larger than the second end width; 
Regarding the limitation of “to locate the centers of gravity of the worn grinding balls and the rock pieces having diameters larger than the second end in the mill shell chamber width, to impede lodging thereof in each said aperture respectively”; 
the apparatus of Jaime carrying out the limitation “to locate the centers of gravity of the worn grinding balls and the rock pieces having diameters larger than the second end in the mill shell chamber width, to impede lodging thereof in each said aperture respectively”; since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 5.

Regarding claim 6, Jaime teaches in which the aperture wall edges (see Jaime’s figure of page 11 above) of each said aperture wall defining the first end engage (see Jaime’s figure of page 11 above) the worn grinding balls and the rock pieces having diameters larger than the first end width (see Jaime’s figure of page 11 above);

Regarding the limitation of “to locate the centers of gravity of the worn grinding balls and the rock pieces having diameters larger than the first end width in the mill shell chamber, to impede lodging thereof in each said aperture respectively”; 
the apparatus of Jaime carrying out the limitation “to locate the centers of gravity of the worn grinding balls and the rock pieces having diameters larger than the first end width in the mill shell chamber, to impede lodging thereof in each said aperture respectively”; since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 6.

Regarding claim 7, Jaime teaches in which each said aperture is partially defined by a center line (see Jaime’s figure of page 11 above) thereof extending between a first middle point of the first end wall and a second middle point of the second end wall (see Jaime’s figure of page 11 above).  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 7.


Regarding claim 8, Mepham disclose the central axis (fig.9: (153))
Jaime teaches in which the body of each said discharge grate assembly is elongate (see Jaime’s figure of page 11 above) and extends between inner and outer ends thereof (see Jaime’s figure of page 11 above), 
the inner end being located proximal to the central axis of the mill shell, and the outer end being located distal to the central axis (see Jaime’s figure of page 11 above; and obviously the inner end is located proximal to the central axis of the mill shell, and the outer end being located distal to the central axis);
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 8.

Regarding claim 9, Jaime teaches in which the center lines of the apertures (see Jaime’s figure of page 11 above) are located at least partially transverse to a middle line (see Jaime’s figure of page 11 above) of the body extending between the inner and outer ends thereof.  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 9.

Regarding claim 10, Jaime teaches in which the apertures are located spaced apart from each other in the body with the center lines (see Jaime’s figure of page 11 above) of the apertures being located orthogonal to the middle line of the body (see Jaime’s figure of page 11 above).

as best understood, regarding claim 11, Mepham discloses a discharge grate assembly (fig.9: (142)) in a discharge end wall system (figs.9 and 10: (120)) in a mill shell (figs.3A and 9: (152)) of a grinding mill (paragraphs 0002, 0004 and 0032), 
the mill shell defining a mill shell chamber (figs.3A and 9: the chamber of the shell (152)) therein in which a charge (figs.3A and 9: (151)) including grinding balls and rocks is positioned, 
the mill shell being rotatable about a central axis thereof for comminution of the rocks to form the grinding balls into worn grinding balls and to produce a mixture including a fluid and worn rock pieces from the rocks (paragraph 0032), 
the discharge grate assembly (fig.9: (142)) comprising: 
a body (fig. 9: the body of the grate element (142)) having a front side facing the mill shell chamber side (fig.9: the right side of the grate element (142)) and an opposite rear side (fig.9: the left side of the grate element (142)), 
the body comprising a plurality of apertures (figs.3: (145)) for permitting the fluid and the rock pieces having a predetermined maximum permitted size sufficiently small to pass through the apertures into a pulp chamber (figs.3A and 10: (126)) located adjacent to the rear side of the body (paragraphs 0035 and 0045); 

Mepham does not disclose each said aperture being defined by aperture walls formed in the body, each said aperture extending between first and second ends thereof, the first end being defined by a first rectilinear wall having a predetermined first end width and the second end of the aperture being defined by a second rectilinear wall having a predetermined second end width that is greater than the first end width, to impede the worn grinding balls and the worn rock pieces from being lodged in the aperture.  

Jaime teaches balls grinding mill (pages 1-3 and 10-13); comprising:
a grate assembly having a body comprising a plurality of elongate apertures (see Jaime’s figure of page 10 above), each said aperture extending between respective first and second ends (see Jaime’s figure of page 10 above), 
the first end having a predetermined first end width (see Jaime’s figure of page 10 above) and the second end of the aperture having a predetermined second end width that is larger than the first end width (see Jaime’s figure of page 10 above); each said aperture being defined by aperture walls (see Jaime’s figure of page 10 above) formed in the body; and 
the aperture walls comprising first and second end walls that are partially define the first and second ends respectively (see Jaime’s figure of page 10 above), the first and second end walls being formed to impede the worn grinding balls and the worn rock pieces in the mixture from lodging in the aperture (pages 1-3 and 10-13).
Jaime does not disclose the first and second end walls that are at least partially rectilinear; 
However, the Applicant discloses the first and second end walls can be at least partially rectilinear (Applicant’s specification paragraph 0045; fig.6B: (266) and (268)); or the first and second end walls can be non-rectilinear (Applicant’s specification paragraph 0057; fig.3: (166) and (168));
So, it appears both of the configurations are functioned the same and lead to the same result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the first and second end walls of Jaime, including the first and second end walls that are at least partially rectilinear, in  order to allows for the removal of the coarser ball cores before they can plug the narrow side of the opening (Jaime: page 10); since it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Both of the prior arts of Mepham and Jaime are related to balls grinding mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify grate assembly of the apertures of the apparatus of Mepham to have the configuration of the grate assembly as taught by Jaime in order to prevent the plugging of the grates and to extend the life of the grates (Jaime page 12); thereby having each said aperture being defined by aperture walls formed in the body, each said aperture extending between first and second ends thereof, the first end being defined by a first rectilinear wall having a predetermined first end width and the second end of the aperture being defined by a second rectilinear wall having a predetermined second end width that is greater than the first end width, to impede the worn grinding balls and the worn rock pieces from being lodged in the aperture, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Jaime teaches in which the aperture walls additionally comprise first and second side walls extending between the first and second end walls, the first and second side walls being rectilinear (see Jaime’s figure of page 10 above).  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 12.

Regarding claim 13, Mepham disclose the mill shell chamber (figs.3A and 9: the chamber of the shell (152));
Jaime teaches a planar front side facing the mill shell chamber (see Jaime’s figure of page 11 above, see the locations of the grinding balls with respect to the planar front side, the grinding balls must be inside the mill shell chamber in order for grinding the material; therefore, the planar front side facing the mill shell chamber); 
each of the aperture walls defines an aperture wall edge (see Jaime’s figure of page 11 above) thereof at which each said aperture wall intersects the front side of the body; 
the aperture wall edges of each said aperture wall defining the second end (see Jaime’s figure of page 11 above) engage the worn grinding balls and the rock pieces having diameters larger than the predetermined maximum permitted size;
Regarding the limitation of “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in each said aperture respectively”;
the apparatus of Jaime carrying out the limitation “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in each said aperture respectively”; since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 13.

As best understood, regarding claim 14, Mepham discloses a discharge end wall system (figs.9 and 10: (120)) mounted on a discharge end wall (fig.9: (141)) of a mill shell (figs.3A and 9: (152)) in a grinding mill, the mill shell defining a mill shell chamber (figs.3A and 9: the chamber of the shell (152)) therein in which a charge (figs.3A and 9: (151)) including rocks and grinding balls is positioned (paragraphs 0002, 0004 and 0032),   
the mill shell being rotatable about a central axis (figs.3A and 9: (153)) thereof for comminution of the rocks to form the grinding balls into worn grinding balls and to produce a mixture including a fluid and worn rock pieces (paragraph 0032), 
the discharge end wall system comprising: 
a plurality of pulp lifters (fig.9: (158)) radially arranged on the discharge end wall (fig.9: (141)) relative to the central axis (figs.3A and 9: (153)), 
the pulp lifters (fig.9: (158)) being located to partially define pulp chambers (figs.3A and 10: (126)); 
a plurality of discharge grate assemblies (fig.9: (142)) positioned between the pulp chambers (figs.3A and 10: (126)) and the mill shell chamber (figs.3A and 9: the chamber of the shell (152)), for screening the mixture moving into the pulp chambers from the mill shell chamber (paragraphs 0032 and 0045);  
each said discharge grate assembly comprising a body (fig.9: the body of the grate element (142)) with a of elongate apertures (figs.3: (145)) therein for screening the mixture; 
Mepham does not disclose a plurality of elongate apertures; each said elongate aperture being defined by aperture walls formed in the body, the aperture walls comprising first and second end walls and first and second side walls extending between the respective first and second end walls; each said aperture being defined by a center line thereof intersecting each of the first and second ends at midpoints thereof; and the first and second end walls being rectilinear and located orthogonal to the center line of the aperture.  

Jaime teaches balls grinding mill (pages 1-3 and 10-13); comprising:
a grate assembly having a body comprising a plurality of elongate apertures (see Jaime’s figure of page 10 above), each said aperture extending between respective first and second ends (see Jaime’s figure of page 10 above), 
the first end having a predetermined first end width (see Jaime’s figure of page 10 above) and the second end of the aperture having a predetermined second end width that is larger than the first end width (see Jaime’s figure of page 10 above); each said aperture being defined by aperture walls (see Jaime’s figure of page 10 above) formed in the body; and 
the aperture walls comprising first and second end walls that are partially define the first and second ends respectively (see Jaime’s figure of page 10 above), the first and second end walls being formed to impede the worn grinding balls and the worn rock pieces in the mixture from lodging in the aperture (pages 1-3 and 10-13);

each said aperture being defined by a center line (see Jaime’s figure of page 11 above) thereof intersecting each of the first and second ends at midpoints thereof (see Jaime’s figure of page 11 above); and 
Jaime does not disclose the first and second end walls being rectilinear and located orthogonal to the center line of the aperture;
However, the Applicant discloses the first and second end walls can be at least partially rectilinear (Applicant’s specification paragraph 0045; fig.6B: (266) and (268)); or the first and second end walls can be non-rectilinear (Applicant’s specification paragraph 0057; fig.3: (166) and (168));
So, it appears both of the configurations are functioned the same and lead to the same result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the first and second end walls of Jaime, including the first and second end walls that are at least partially rectilinear, in  order to allows for the removal of the coarser ball cores before they can plug the narrow side of the opening (Jaime: page 10); thereby having the first and second end walls being rectilinear and located orthogonal to the center line of the aperture; since it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Both of the prior arts of Mepham and Jaime are related to balls grinding mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify grate assembly of the apertures of the apparatus of Mepham to have the configuration of the grate assembly as taught by Jaime in order to prevent the plugging of the grates and to extend the life of the grates (Jaime page 12); thereby having a plurality of elongate apertures; each said elongate aperture being defined by aperture walls formed in the body, the aperture walls comprising first and second end walls and first and second side walls extending between the respective first and second end walls; each said aperture being defined by a center line thereof intersecting each of the first and second ends at midpoints thereof; and the first and second end walls being rectilinear and located orthogonal to the center line of the aperture, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 15, Jaime teaches the first end wall and the first and second side walls of each said aperture define a first end (see Jaime’s figure of page 10 above) of the aperture formed to permit the worn grinding balls and the rock pieces having a predetermined first end permitted size to pass therethrough; 
the second end wall and the first and second side wall define a second end (see Jaime’s figure of page 10 above) of the aperture that is larger than the first end, to permit the worn grinding balls and the rock pieces having a predetermined second end permitted size therethrough.  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 15.

Regarding claim 16, Jaime teaches in which the body of each said discharge grate assembly extends between an inner end that is located proximal to the central axis and an outer end located proximal to the outer perimeter (see Jaime’s figure of page 11 above; and obviously the inner end is located proximal to the central axis of the mill shell, and the outer end being located distal to the central axis), and 
the body is partially defined by a center body line thereof dividing the body into two equal parts (see Jaime’s figure of page 11 above).  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 16.

Regarding claim 17, Jaime teaches in which the apertures are formed in the body such that the respective center lines thereof are located transverse relative to the center body line (see Jaime’s figure of page 11 above).  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 17.

Regarding claim 18, Mepham disclose the mill shell chamber (figs.3A and 9: the chamber of the shell (152));
Jaime teaches in which: the body comprises an at least partially planar front side facing the mill shell chamber (see Jaime’s figure of page 11 above, see the locations of the grinding balls with respect to the planar front side, the grinding balls must be inside the mill shell chamber in order for grinding the material; therefore, the planar front side facing the mill shell chamber); and 
each of the aperture walls defines an aperture wall edge (see Jaime’s figure of page 11 above) thereof at which each said aperture wall intersects the front side of the body.  
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 18.

Regarding claim 19, Jaime teaches in which the aperture wall edges of said aperture walls defining the second end engage (see Jaime’s figure of page 11 above) the worn grinding balls and the rock pieces having diameters larger than the predetermined second end permitted size; 
Regarding the limitation of “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in said aperture”;
  the apparatus of Jaime carrying out the limitation “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in said aperture”; since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 19.

Regarding claim 20, Jaime teaches in which the aperture wall edges of said aperture walls defining the first end engage (see Jaime’s figure of page 11 above) the worn grinding balls and the rock pieces having diameters larger than the predetermined first end size;
Regarding the limitation of "to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in said aperture.
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 20.

Regarding claim 21, Mepham discloses a discharge grate assembly (fig.9: (142)) in a discharge end wall system (figs.9 and 10: (120)) in a mill shell (figs.3A and 9: (152)) of a grinding mill, the mill shell defining a mill shell chamber (figs.3A and 9: the chamber of the shell (152)) therein in which a charge including rocks is positioned (paragraphs 0002, 0004 and 0032),   
the mill shell being rotatable about a central axis thereof for comminution of the rocks to form the rocks into worn rock pieces and to produce a mixture including a fluid and the worn rock pieces (paragraph 0032),
the discharge grate assembly (fig.9: (142)) comprising: 
a body (fig.9: the body of the grate element (142)) having a front side facing the mill shell chamber (fig.9: the right side of the grate element (142)) and an opposite rear side (fig.9: the left side of the grate element (142)), the body comprising a plurality of apertures (figs.3: (145)) for permitting the fluid and the rock pieces having a predetermined maximum permitted size sufficiently small to pass through the apertures into a pulp chamber (figs.3A and 10: (126)) located adjacent to the rear side of the body (paragraphs 0035 and 0045);
Mepham does not disclose each said aperture being defined by aperture walls formed in the body, each said aperture extending between first and second ends thereof, the first end being defined by a first rectilinear wall having a predetermined first end width and the second end of the aperture being defined by a second rectilinear wall having a predetermined second end width that is greater than the first end width, to impede the worn rock pieces that are larger than the predetermined maximum permitted size from being lodged in the aperture. 
Jaime teaches balls grinding mill (pages 1-3 and 10-13); comprising:
a grate assembly having a body comprising a plurality of elongate apertures (see Jaime’s figure of page 10 above), each said aperture extending between respective first and second ends (see Jaime’s figure of page 10 above), 
the first end having a predetermined first end width (see Jaime’s figure of page 10 above) and the second end of the aperture having a predetermined second end width that is larger than the first end width (see Jaime’s figure of page 10 above); each said aperture being defined by aperture walls (see Jaime’s figure of page 10 above) formed in the body; and 
the aperture walls comprising first and second end walls that are partially define the first and second ends respectively (see Jaime’s figure of page 10 above), the first and second end walls being formed to impede the worn grinding balls and the worn rock pieces in the mixture from lodging in the aperture (pages 1-3 and 10-13).
Jaime does not disclose the first and second end walls that are at least partially rectilinear; 
However, the Applicant discloses the first and second end walls can be at least partially rectilinear (Applicant’s specification paragraph 0045; fig.6B: (266) and (268)); or the first and second end walls can be non-rectilinear (Applicant’s specification paragraph 0057; fig.3: (166) and (168));
So, it appears both of the configurations are functioned the same and lead to the same result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the first and second end walls of Jaime, including the first and second end walls that are at least partially rectilinear, in  order to allows for the removal of the coarser ball cores before they can plug the narrow side of the opening (Jaime: page 10); since it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Both of the prior arts of Mepham and Jaime are related to balls grinding mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify grate assembly of the apertures of the apparatus of Mepham to have the configuration of the grate assembly as taught by Jaime in order to prevent the plugging of the grates and to extend the life of the grates (Jaime page 12); thereby having each said aperture being defined by aperture walls formed in the body, each said aperture extending between first and second ends thereof, the first end being defined by a first rectilinear wall having a predetermined first end width and the second end of the aperture being defined by a second rectilinear wall having a predetermined second end width that is greater than the first end width, to impede the worn rock pieces that are larger than the predetermined maximum permitted size from being lodged in the aperture, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
 
Regarding claim 22, Mepham disclose the mill shell chamber (figs.3A and 9: the chamber of the shell (152));
Jaime teaches the body comprises an at least partially planar front side facing the mill shell chamber (see Jaime’s figure of page 11 above, see the locations of the grinding balls with respect to the planar front side, the grinding balls must be inside the mill shell chamber in order for grinding the material; therefore, the planar front side facing the mill shell chamber); 
each of the aperture walls defines an aperture wall edge (see Jaime’s figure of page 11 above) thereof at which each said aperture wall intersects the front side of the body; 
the aperture wall edges of each said aperture wall defining the second end (see Jaime’s figure of page 11 above) engage the rock pieces having diameters larger than the predetermined maximum permitted size 
Regarding the limitation of “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in each said aperture respectively”;
 the apparatus of Jaime carrying out the limitation “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in each said aperture respectively”; since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 22.

Regarding claim 23, Mepham discloses a discharge grate assembly (fig.9: (142)) in a discharge end wall system (figs.9 and 10: (120)) in a mill shell (figs.3A and 9: (152)) of a grinding mill, the mill shell defining a mill shell chamber (figs.3A and 9: the chamber of the shell (152)) therein in which a charge including rocks is positioned (paragraphs 0002, 0004 and 0032),   
the mill shell being rotatable about a central axis thereof for comminution of the rocks to form the rocks into worn rock pieces and to produce a mixture including a fluid and the worn rock pieces paragraph 0032), 
the discharge grate assembly comprising: 
a body (fig.9: the body of the grate element (142)) having a front side facing the mill shell chamber (fig.9: the right side of the grate element (142)) and an opposite rear side (fig.9: the left side of the grate element (142)), 
the body comprising a plurality of apertures (figs.3: (145)) for permitting the fluid and the rock pieces having a predetermined maximum permitted size sufficiently small to pass through the apertures into a pulp chamber (figs.3A and 10: (126)) located adjacent to the rear side of the body (paragraphs 0035 and 0045); 
Mepham does not disclose a plurality of elongate apertures, and each said aperture being defined by aperture walls formed in the body, each said aperture extending between first and second ends thereof, the first end being defined by a first wall having a predetermined first end width and the second end of the aperture being defined by a second wall having a predetermined second end width that is greater than the first end width, to impede the worn rock pieces that are larger than the predetermined maximum permitted size from being lodged in the aperture.  

Jaime teaches balls grinding mill (pages 1-3 and 10-13); comprising:
a grate assembly having a body comprising a plurality of elongate apertures (see Jaime’s figure of page 10 above), each said aperture extending between respective first and second ends (see Jaime’s figure of page 10 above), 
the first end having a predetermined first end width (see Jaime’s figure of page 10 above) and the second end of the aperture having a predetermined second end width that is larger than the first end width (see Jaime’s figure of page 10 above); each said aperture being defined by aperture walls (see Jaime’s figure of page 10 above) formed in the body; and 
the aperture walls comprising first and second end walls that are partially define the first and second ends respectively (see Jaime’s figure of page 10 above), the first and second end walls being formed to impede the worn grinding balls and the worn rock pieces in the mixture from lodging in the aperture (pages 1-3 and 10-13).
Jaime does not disclose the first and second end walls that are at least partially rectilinear; 
However, the Applicant discloses the first and second end walls can be at least partially rectilinear (Applicant’s specification paragraph 0045; fig.6B: (266) and (268)); or the first and second end walls can be non-rectilinear (Applicant’s specification paragraph 0057; fig.3: (166) and (168));
So, it appears both of the configurations are functioned the same and lead to the same result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the first and second end walls of Jaime, including the first and second end walls that are at least partially rectilinear, in  order to allows for the removal of the coarser ball cores before they can plug the narrow side of the opening (Jaime: page 10); since it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Both of the prior arts of Mepham and Jaime are related to balls grinding mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify grate assembly of the apertures of the apparatus of Mepham to have the configuration of the grate assembly as taught by Jaime in order to prevent the plugging of the grates and to extend the life of the grates (Jaime page 12); thereby having a plurality of elongate apertures, and each said aperture being defined by aperture walls formed in the body, each said aperture extending between first and second ends thereof, the first end being defined by a first wall having a predetermined first end width and the second end of the aperture being defined by a second wall having a predetermined second end width that is greater than the first end width, to impede the worn rock pieces that are larger than the predetermined maximum permitted size from being lodged in the aperture, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 24, Mepham disclose the mill shell chamber (figs.3A and 9: the chamber of the shell (152));
Jaime teaches the body comprises an at least partially planar front side facing the mill shell chamber (see Jaime’s figure of page 11 above, see the locations of the grinding balls with respect to the planar front side, the grinding balls must be inside the mill shell chamber in order for grinding the material; therefore, the planar front side facing the mill shell chamber); 
each of the aperture walls defines an aperture wall edge (see Jaime’s figure of page 11 above) thereof at which each said aperture wall intersects the front side of the body (see Jaime’s figure of page 11 above); 
the aperture wall edges of each said aperture wall defining the second end (see Jaime’s figure of page 11 above) engage the rock pieces having diameters larger than the predetermined maximum permitted size; 
Regarding the limitation of “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in each said aperture respectively”;  
the apparatus of Jaime carrying out the limitation “to locate the centers of gravity thereof in the mill shell chamber, to impede lodging thereof in each said aperture respectively”; since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
 Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 24.

Regarding claim 25, Jaime teaches in which the aperture walls additionally comprise first and second side walls extending between the first and second end walls, the first and second side walls being rectilinear (see Jaime’s figure of page 10 above).
 Therefore, the modification of Mepham in view of Jaime teaches the limitation of claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van (US1606545A).
Van disclose balls grinding mill comprising a grate (fig.4: (9) that having an aperture, the aperture having first width smaller than the second width (fig.4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725         
                                                                                                                                                                                               /Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/15/2022